Citation Nr: 0914789	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  06-02 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a chronic disability of cervical spine, to 
include degenerative joint disease and degenerative disc 
disease.

2.  Entitlement to service connection for a chronic 
disability of cervical spine, to include degenerative joint 
disease and degenerative disc disease.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1970, 
including combat service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of 
Decatur Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In February 2009, the Veteran, accompanied by his 
representative, testified at a Travel Board hearing before 
the undersigned Veteran's Law Judge.  A transcript of the 
hearing has been associated with the Veteran's claims file.

By a September 2008 rating decision, the Veteran was awarded 
service connection for residuals of a left knee stress 
fracture, and as such, that issue is no longer on appeal. 


FINDINGS OF FACT

1.  In February 1996, the RO denied the Veteran's claim for 
service connection for a cervical spine disability, to 
include degenerative joint disease and degenerative disc 
disease.; the Veteran did not timely appeal that decision.  

2.  The evidence received since the RO's February 1996 denial 
is so significant that it must be considered in order to 
fairly decide the merits of the Veteran's claim; moreover, 
such evidence includes medical treatment records, a "buddy" 
statement, nexus opinions, and hearing testimony that were 
not previously considered.

3.  The information of record establishes that the Veteran 
engaged in combat with the enemy during his period of active 
duty service.

4.  The evidence of record demonstrates that the Veteran 
developed a cervical spine disability, to include 
degenerative joint disease and degenerative disc disease, as 
a result of active combat duty.


CONCLUSIONS OF LAW

1.  The RO's February 1996 decision that denied the claim for 
service connection for a cervical spine disability, to 
include degenerative joint disease and degenerative disc 
disease, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).

2.  New and material evidence having been received; the claim 
of entitlement to compensation for a cervical spine 
disability, to include degenerative joint disease and 
degenerative disc disease, is reopened.  38 U.S.C.A. §§ 5103, 
5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 
3.159 (2008).  

3.  A chronic disability to the cervical spine, to include 
degenerative joint disease and degenerative disc disease was 
incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 2002); 38 C.F.R. §§  3.102, 3.303, 3.304(d) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see 
also 38 C.F.R. § 3.159.  This change in the law is applicable 
to all claims filed on or after the date of enactment of 
VCAA, or filed before the date of enactment and not yet final 
as of that date. 

The Board has considered this legislation with regard to the 
matter on appeal but finds that, given the favorable action 
taken below, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.

II.  New and Material Evidence

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  
Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  In the 
current case, evidence construed as a claim to reopen was 
received in October 2002, subsequent to that date.  
Therefore, the current version of the law, which is set forth 
in the following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the RO denied the Veteran's claim for service 
connection for a back disability in a February 1996 rating 
decision on the basis that there was no medical evidence that 
showed that the injury occurred in service.  The Veteran was 
notified of this decision in February 1996, but did not 
timely file an appeal.  

In October 2002, the Veteran filed an application to reopen 
his claim for service connection for a cervical spine 
disability, to include degenerative joint disease and 
degenerative disc disease.  In an October 2003 rating 
decision, the RO denied the request to reopen on the basis 
that the evidence did not establish a relationship between 
the Veteran's military service and his current condition.  
The Veteran timely filed an appeal.

The issue before the Board is whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a back disability.  A 
January 2006 private medical nexus opinion from Dr. N.M., an 
April 2008 VA medical nexus opinion, a "buddy" statement, 
VA treatment records, and hearing testimony were received 
after the February 1996 rating decision. 

This evidence was not included in the claims file at the time 
of the February 1996 rating decision and raises a reasonable 
possibility of substantiating whether the cervical spine 
disability was incurred in service.  

In sum, the Veteran has provided new evidence that raises a 
reasonable possibility of substantiating his claim.  As such, 
the evidence received since the February 1996 rating decision 
is "new and material" as contemplated by 38 C.F.R. § 
3.156(a) and (c).  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (c) 
(providing that where new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction).  The claim of service connection is 
reopened. 

III.  Service Connection for a Back Disability

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board further recognizes that in the case of any veteran 
who engaged in combat with the enemy in active service, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service incurrence if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation, and, to that end, every reasonable 
doubt shall be resolved in favor of the veteran.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  However, it is well to 
observe that these provisions deal with the question of 
whether a particular disease or injury occurred in service; 
that is, what happened then, and not the question of either 
current disability or nexus to service, as to both of which 
competent medical evidence is generally required.  In other 
words, the above-cited provisions do not presumptively 
establish service connection for a combat veteran; rather, 
they relax the evidentiary requirements for determining what 
happened in service.  See Brock v. Brown, 10 Vet. App. 155, 
162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

The Board concedes the Veteran's combat status.  (See Rating 
Decision dated October 1997, establishing service connection 
for post-traumatic stress disorder).  Accordingly, 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are for 
application in this case.

Here, the Veteran contends that he was injured during an 
ammunition dump explosion, as indicated from the April 2008 
VA examination.  Specifically, that Veteran asserts that he 
injured himself when he was blown off of a tank and fell off 
a machine gun tower.

Notably, the Veteran submitted a July 1997 "buddy" 
statement from a retired sergeant major.  The retired 
sergeant major attested to the fact that the Veteran was 
injured during ammunition explosions.  The explosion incident 
is further documented by a service treatment record dated in 
February 1970, albeit, the Veteran complained of hearing 
loss.

The private medical records from Dr. N.M., D.C. demonstrate 
that the Veteran suffered from cervical spine pain.  
Specifically, a dull ache that throbbed and pulsated over the 
temporal and occipital area.  He also suffered from severe, 
dull pain with numbness, weakness, and soreness in the right 
upper and lower extremity.  The Veteran was diagnosed with 
Cerviobrachial Syndrome, lumbar disc degeneration, cervical 
disc degeneration, and low back pain.  (See Douglasville 
Chiropractic Center Treatment Records dated December 2005).

VA treatment records reflect treatment for back, shoulder, 
and neck pain.  He was assessed with degenerative joint 
disease and degenerative disc disease with S1 compression.  
He was also diagnosed with lumbar spinal stenosis and 
advanced cervical spondylolysis.  (See VA treatment records 
dated in November 1998, October 1999, October 2000, January 
2001, April 2002, February 2003, May 2003, and February 
2008).

In a January 2006 written statement, N.M., D.C., stated that 
she reviewed the Veteran service medical history and current 
treatment records and that it was her opinion that it was 
more likely than not that the Veteran's condition was related 
to his military duty.  Her rationale was premised on the fact 
that:  "[t]he mechanism of injury [the Veteran] survived in 
1969 would have a very high probability of resulting in a 
progressive degenerative joint and disc disease in the spine 
as well as leading to degenerative changes of his other joint 
injuries"; and that, "review of current symptomatology, 
clinical and radiological evaluations, current and from 1999, 
1995, and 1993, all reveal skeletal deterioration one would 
not expect from the typical aging process or recent trauma, 
but more associated with long past significant 
musculoskeletal trauma." 

An April 2008 VA examination revealed cervical spine 
degenerative disc disease.  Neck x-rays revealed degenerative 
joint disease of the C5, C6, and C7, and that he had 
osteophytes anteriorly on the vertebrae.  He noted that these 
were typical findings for degenerative joint disease.  The 
Veteran told the examiner that he injured his back when he 
encountered a series of bomb explosions.  The VA examiner 
noted that there was no question that the Veteran had 
significant degenerative joint disease in the cervical spine; 
and that there was also no question that the Veteran had two 
violent explosive episodes where he was blown off his feet.  
However, the VA examiner opined that the Veteran's current 
neck condition was less likely as not caused as a result of 
serious injuries that he received during his military career.  
His rationale was premised on the fact that the first mention 
of discomfort was in 1995, namely 25 years after serving in 
the military; and that he was self-employed as an auto 
mechanic between 1970 and 1990 was able to carry out is job 
function for most of the years without any problem.  He 
further noted that there was no evidence of a fracture in his 
cervical spine.

In view of the totality of the evidence, to include the 
private and VA treatment records, April 2008 VA examination, 
and the January 2006 written statement by N.M., D.C., the 
Board determines that with the resolution of all reasonable 
doubt in the Veteran's favor, service connection for a 
chronic disability of cervical spine, to include degenerative 
joint disease and degenerative disc disease is warranted.  
The evidence demonstrates that the Veteran was engaged in 
combat, and his statement provides that he injured himself 
when he encountered ammunition explosions during combat with 
the enemy.  Moreover, the statement from the Veteran's 
sergeant major provides that the Veteran injured himself when 
they encountered explosions.  Thus, the satisfactory, 
credible lay evidence supports a finding that the Veteran 
sustained a traumatic back/neck injury during service, 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Overall, the medical evidence of record in favor of nexus to 
service includes the January 2006 written statement by N.M., 
D.C.  The medical evidence against nexus to service includes 
the April 2008 VA examiner's medical opinion.  There is 
consensus, however, amongst the medical opinions that the 
Veteran likely did encounter explosions and injured himself 
while in service.  Specifically, the April 2008 VA examiner 
stated that there was no question that the Veteran had 
significant degenerative joint disease in the cervical spine; 
and that there was also no question that the Veteran had two 
violent explosive episodes where he was blown off his feet.  
The VA examiner, however, opined that the Veteran's current 
neck condition was less likely as not caused as a result of 
serious injuries that he received during his military career 
because there was no evidence of a cervical fracture and the 
evidence of record only reflects complaints of back pain more 
than 25 years after service.  

Where as, N.M., D.C found that it was more likely than not 
that the Veteran's condition was related to his military 
duty.  Her rationale was premised on the fact that:  "[t]he 
mechanism of injury [the Veteran] survived in 1969 would have 
a very high probability of resulting in a progressive 
degenerative joint and disc disease in the spine as well as 
leading to degenerative changes of his other joint 
injuries"; and that review of the current symptomatology 
revealed skeletal deterioration one would not expect from the 
typical aging process or recent trauma, but more associated 
with long past significant musculoskeletal trauma.  

The April 2008 VA examiner did not address whether the 
Veteran's degenerative joint and disc disease was progressive 
in nature due to musculoskeletal trauma suffered in service 
(as oppose to the typical aging process), which would explain 
why the Veteran did not complain of a cervical spine 
disability for more than 25 years after service.  Given that 
this is the only medical evidence that addresses the issue of 
direct service connection, the Board finds the January 2006 
written statement by N.M., D.C. more probative.  See Flash v. 
Brown, 8 Vet. App. 332, 339 (1995) ("Board may not rely on 
its own unsubstantiated medical conclusions to reject expert 
medical evidence in the record; rather, the Board may reject 
a claimant's medical evidence only on the basis of other 
independent medical evidence"); see also Thurber v. Brown, 5 
Vet. App. 119, 122 (1993); Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (holding that Board must rely on independent 
medical evidence to support its findings and must not refute 
medical evidence in the record with its own unsubstantiated 
medical conclusions).  Although N.M., D.C. relied on the 
Veteran's reported history, the Veteran's reported history is 
supported by the evidence of record, including his service 
treatment records, showing an understanding of the case at 
hand sufficient for a probative medical opinion.  See 
generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
("[i]t is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to 
a medical opinion.").  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  The 
Veteran, however, is entitled to the "benefit of the doubt" 
when there is an approximate balance of positive and negative 
evidence (i.e., where the evidence supports the claim or is 
in relative equipoise, the appellant prevails).  38 U.S.C.A. 
5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Only where the "fair preponderance of the evidence" is 
against the claim will the claim be denied.  Id.  Here, the 
balance of positive and negative evidence is at the very 
least in relative equipoise.  As such, the benefit of the 
doubt rule mandates that the Board decide in the Veteran's 
favor.  Accordingly, service connection for a chronic 
disability of cervical spine, to include degenerative joint 
disease and degenerative disc disease is reopened, and the 
claim is granted in full.




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a chronic disability of 
cervical spine, to include degenerative joint disease and 
degenerative disc disease, is reopened. 

Service connection for a chronic disability of cervical 
spine, to include degenerative joint disease and degenerative 
disc disease, is granted. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


